DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 12/24/2020, claims 1, 9 and 19 have been amended, and claims 3, 5 and 14-15 have been cancelled. Currently, claims 1-2, 4, 6-13 and 16-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuan Yuan Zhang (Applicant's rep. 63787) on 02/16//2021.
The application has been amended as followed: 
In the claim:
Claim 19: Cancelled
Claim 20: Cancelled

Allowable Subject Matter
Claims 1-2, 4, 6-13 and 16-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a touch panel structure with resonance mode and resistance mode for finger and stylus touch detection.
Independent claim 1 distinctly recites:
“a substrate having a first surface and a second surface opposite the first surface; a plurality of first electrodes on the first surface of the substrate; a plurality of second electrodes on the second surface of the substrate; a plurality of coupling parts including a conductive material filled in a hole formed in the substrate and configured to couple the plurality of first electrodes to the plurality of second electrodes, respectively; a plurality of first wires on the first surface of the substrate and coupled to the plurality of first electrodes, respectively; a plurality of second wires on the second surface of the substrate and coupled to the plurality of second electrodes, respectively; and a sensor control unit electrically connected to the plurality of first electrodes and the plurality of second electrodes and configured to calculate a location of a touch with reference to a resonance signal comprising a resonance frequency and/or a resonance magnitude, the resonance signal being received through the plurality of first electrodes and the plurality of second electrodes and output to the sensor control unit through the second wires in a first mode, and with reference to a resistance variation of the plurality of first electrodes and the plurality of second electrodes in a second mode, wherein each of the first electrodes and the second electrodes has a spirally wound shape, wherein the sensor control unit is to acquire both the resonance signal in the first mode and the resistance variation in the second mode, wherein each of the plurality of first electrodes has a shape in which the first electrode is wound from a first center portion in a first rotation direction, wherein each of the plurality of second electrodes has a shape in which the second electrode is wound from a second center portion in a second rotation direction opposite to the first rotation direction, the second center portion overlapping with the first center portion in a plan view, and wherein each of the plurality of coupling parts including the conductive material extends from the first surface to the second surface of the substrate in a thickness direction crossing the first surface and the second surface of the substrate to contact a respective one of the first electrodes and contact a respective one of the second electrodes”

Independent claim 9 distinctly recites:
“a pen comprising a resonance circuit; and a touch sensor configured to sense a touch made by the pen, wherein the touch sensor comprises: a plurality of first electrodes on a first surface of a substrate; a plurality of second electrodes on a second surface of the substrate opposite the first surface; a plurality of coupling parts including a conductive material filled in a hole formed in the substrate and configured to couple the plurality of first electrodes to the plurality of second electrodes, respectively; a plurality of first wires on the first surface of the substrate and coupled to the plurality of first electrodes, respectively; a plurality of second wires on the second surface of the substrate and coupled to the plurality of second electrodes, respectively; and a sensor control unit electrically connected to the plurality of first electrodes and the plurality of second electrodes and configured to calculate a location of a touch with reference to a resonance signal emitted from the pen, the resonance signal comprising a resonance frequency and/or a resonance magnitude, and being received through the plurality of first electrodes and the plurality of second electrodes and output to the sensor control unit through the second wires in a first mode, and with reference to a resistance variation of the plurality of first electrodes and the plurality of second electrodes in a second mode, wherein each of the first electrodes and the second electrodes has a spirally wound shape, wherein the sensor control unit is to acquire both the resonance signal in the first mode and the resistance variation in the second mode, wherein each of the plurality of first electrodes has a shape in which the first electrode is wound from a first center portion in a first rotation direction, and wherein each of the plurality of second electrodes has a shape in which the second electrode is wound from a second center portion in a second rotation direction opposite to the first rotation direction, the second center portion overlapping with the first center portion in a plan view, and wherein each of the plurality of coupling parts including the conductive material extends from the first surface to the second surface of the substrate in a thickness direction crossing the first surface and the second surface of the substrate to contact a respective one of the first electrodes and contact a respective one of the second electrodes”
The closest prior arts Chung (US 20160011708 A1) teaches a capacitive touch -panel as shown in paragraphs 14-16 and 27-55, and Figures 1-2B, and Atkinson et al. 
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious where in particular touch panel structure detecting touch based on resonance and resistance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANG LIN/Primary Examiner, Art Unit 2626